DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (WO 2009/080368).
Claims 13 and 14. Yang et al. discloses a cigarette filter which includes an adsorbent 12 dispersed within. The adsorbent 12 is preferably activated carbon in the form of beads which can be manufactured via the carbonization of coal, wood, pitch, peat, cellulose fibers, lignite, or olive pits (seed). The activated carbon is manufactured by carbonization followed by activation. The activated carbon particles range in size from about 100 microns to about 5 mm (“beads” are interpreted as being round, so the length width and height of the activated carbon beads are the same) (Abstract; Page 5, line 16-Page 6, line 9).
Claim 15. Yang et al. discloses that the activated carbon particles are incorporated into a cigarette filter 10 which is downstream of an attached tobacco rod (Page 4, line 32 – Page 5, line 15; Figure 5).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Nordskog et al. (US 2016/0128294) in view of Yang et al. (WO 2009/080368).
Claim 1. Nordskog et al. discloses treated plant seeds which are incorporated into tobacco products. The treated plant seed can comprise an edible seed or portion thereof. For example, in various embodiments, the treated plant seed can comprise a seed selected from the group consisting of tobacco seeds, poppy seeds, sesame seeds, sunflower seeds, pumpkin seeds, chia seeds, flax seeds, hemp seeds, papaya seeds, cocoa seeds, and soybean seeds. The seeds are substantially whole (unbroken) seeds. The tobacco product comprising the at least one treated plant seed or portion thereof may be any type of tobacco product, including smoking articles. In smoking articles, the one or more modifying ingredients can be adapted for release into mainstream smoke generated by the smoking article. The treated plant seed or portion 
Nordskog et al. does not explicitly disclose that the treated plant seed is an activated carbon particle.
Yang et al. discloses a cigarette filter which includes an adsorbent 12 dispersed within. The adsorbent 12 is preferably activated carbon in the form of beads which can be manufactured via the carbonization of coal, wood, pitch, peat, cellulose fibers, lignite, or olive pits (Abstract; Page 5, line 16-Page 6, line 3).
Yang et al. teaches that the activated carbon is adapted to adsorb constituents of mainstream smoke, including aldehydes, ketones, and other volatile compounds (Page 5, line 34-Page 6, line 3). It would have been obvious to one of ordinary skill in the art before the effective filing date that the treated plant seeds of Nordskog may be treated to be activated carbon to adsorb constituents of mainstream smoke as taught by Yang et al. 
Claim 2. Modified Nordskog et al. does not disclose that the activated carbon particle comprises binder (Yang Page 5, line 16-Page 6, line 3).
Claim 3. Modified Nordskog et al. discloses that seeds of a wide range of sizes and shapes can be treated as described herein (e.g., bean-shaped, disc-like, oblong, ovate, etc.) (Nordskog [0024]).
Claim 4. Modified Nordskog et al. discloses that it is beneficial for the plant seed to be substantially round in shape because round seeds can beneficially provide for good flowability and can be easily manipulated for use in various products (Nordskog [0024]).
Claim 5. Modified Nordskog et al. discloses that the seeds are substantially whole (unbroken) seeds (Nordskog [0024]) and that the activated carbon is manufactured by carbonization followed by activation (Yang Page 5, lines 30-33).
Claims 6 and 7. Modified Nordskog et al. discloses that the activated carbon particles range in size from about 100 microns to about 5 mm (Yang Page 6, lines 6-9).
Claims 8 and 9. Modified Nordskog et al. discloses that the amount of treated plant seeds incorporated within a given article can vary, but will generally not exceed about 10 weight percent and will typically not exceed about 10 weight percent, based on the total dry weight of the smoking article within which the treated plant seed is incorporated. The amount of treated plant seeds incorporated can generally be the amount of treated plant seeds needed for the desired amount of modifying agent to be provided. When the treated plant seed is employed within a smoking article, the amount of seed incorporated typically is at least about 0.5 weight percent, generally at least about 1 weight percent or at least about 2 weight percent, and often at least about 5 weight percent, based on the total dry weight of the smoking article. Typically, such values are less than about 25 weight percent, generally less than about 20 percent, and often less than about 15 percent, based on the total dry weight of the smoking article. It is notoriously well known in the art that a typical cigarette weighs approximately 1 gram, thus the amount of seed incorporated typically is at least about 20 mg, often at least about 50 mg, and less than 150 mg (Nordskog [0059]). Since the range disclosed by Nordskog overlaps the claimed ranges of 10 mg to 60 mg and 20 mg to 40 mg, a prima facie case of obviousness exists (MPEP 2144.05(I)).
Claim 10. Modified Nordskog et al. discloses that the activated carbon has an appropriate surface area to preferentially adsorb or absorb targeted constituents from smoke. The preferred activated carbon typically has a surface area greater than about 50m2/g, e.g. at least about 100, 200, 500, 1000, or 2000 m2/g (Yang Page 6, lines 17-20).
Claim 11. Modified Nordskog et al. discloses that the treated plant seeds are incorporated into a cigarette filter (e.g., in the filter plug, plug wrap, or tipping paper) (Nordskog [0046]-[0048]).
Claim 12. Modified Nordskog et al. discloses that the cigarette filter comprises a cellulose acetate filter tow, a plasticizer, a plug wrap, an adhesive, and the activated carbon particles (Yang Page 3, lines 11-16 and Page 5, line 16-Page 6, line 3).

Response to Arguments
Applicant's arguments filed 9/30/20 have been fully considered but they are not persuasive. 
Regarding the 102 rejection of claims 13-15, Applicant argues that Yang does not disclose the use of activated carbon particles formed from whole seeds without mechanical disruption. Examiner disagrees, as Yang teaches that the activated carbon may be manufactured via the carbonization of olive pits (a whole seed) (Page 5, lines 30-35). Applicant also argues that Yang’s disclosure of particles having a size up to 5 mm applies to granules and not beads. Examiner argues that carbonized olive pits are disclosed in the same paragraph as carbon in the form of granules (Page 5, lines 26-
Applicant also argues that Yang does not teach that particle breakthrough may be reduced by employing whole seed activated carbon particles. Examiner notes that “reducing particle breakthrough” is not a limitation recited in the claims. 
Regarding the 103 rejection of claims 1-12, Applicant argues that one of ordinary skill in the art would not have been motivated to combine the Nordskog and Yang references because Nordskog deals with seeds incorporating agents to be released into the mainstream smoke, while Yang discloses activated carbon to absorb constituents from mainstream smoke. Applicant further argues that the proposed modification would render Nordskog unsuitable for its intended purpose. Examiner disagrees, as Yang teaches that the activated carbon is flavor-bearing or otherwise impregnated with a  flavor “so that the adsorbent is adapted not only to remove one or more gas phase smoke constituents from smoke, but also to release flavor into the mainstream smoke” (Page 6, lines 28-34). Thus, one of ordinary skill in the art would recognize that the particles are capable of both adsorbing one or more gas phase smoke constituents from smoke and releasing an agent into the mainstream smoke.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747